690 N.W.2d 97 (2004)
IN RE B.M.B.
No. 127292.
Supreme Court of Michigan.
December 17, 2004.
SC: 127292. COA: 252617.
On order of the Court, the application for leave to appeal the September 30, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on January 13, 2005, on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs by January 6, 2005.